Citation Nr: 1541367	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-29 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right knee disability.

2. Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1995, from December 2003 to January 2007, and from October 2008 to March 2010, including service in Southwest Asia for which he earned the Combat Action Badge.  The Veteran also had National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2015 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his hearing in August 2015, the Veteran testified that the condition of his knees had worsened since the most recent examination in March 2011.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

At present, the Veteran's knees are each rated as 10 percent disabling based on symptomatic removal of the semilunar cartilage.  Among the symptoms reported by the Veteran are instability, giving way, and locking up, particularly in the right knee.  Because knee disabilities include multiple Diagnostic Codes and the ability to assign different ratings for different manifestations of disabilities, the examiner should address all of the Veteran's knee problems and should consider the history provided by the Veteran, to include his testimony at the August 2015 hearing.

The Board notes that the Veteran has recently filed a separate claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which is still being considered by the RO.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to TDIU is considered to be incorporated in an increased rating claim.  In light of the fact that the adjudication of this issue is under way, and would necessarily be implicated by any determination regarding the issues on remand, the Board will not address that issue at this time.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA orthopedic examination of the Veteran to determine the severity of his service-connected right and left knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  If the transcript of the August 2015 Board hearing has not yet been included in the electronic record prior to forwarding the claims folder to the examiner, the RO/AMC should upload it or include a printed copy.

All indicated tests, including X-ray studies of the Veteran's knees, should be performed.  The examination report must indicate whether either of the Veteran's knee exhibits any of the following:

(a) degenerative changes; (b) limitation of flexion and/or extension; (c) locking, pain, or effusion; (d) recurrent subluxation or lateral instability; and/or (e) ankylosis. 

The examiner should provide results of range of motion testing for both knees, identify normal ranges of knee motion, and report the Veteran's actual active and passive ranges of motion in degrees.  The examiner should also note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report. 

The examiner should additionally provide an opinion as to whether the Veteran's service-connected knee disabilities affect the Veteran's ability to engage in activities associated with employment, to include sitting, standing, walking, climbing stairs, pushing, pulling, bending over, lifting, and carrying, to include any limitations on such activities in terms of time or weight.  A complete rationale for any opinion offered should be provided. 

2. The RO/AMC should then readjudicate the issues on appeal.  If any of the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




